Fourth Court of Appeals
                               San Antonio, Texas
                                      May 13, 2016

                                   No. 04-16-00063-CV

                   TEAL TRADING AND DEVELOPMENT, LTD.,
                                 Appellant

                                            v.

          CHAMPEE SPRINGS RANCHES PROPERTY OWNERS ASSOC.,
                              Appellee

               From the 216th Judicial District Court, Kendall County, Texas
                                Trial Court No. 06-500A
                      Honorable N. Keith Williams, Judge Presiding


                                     ORDER
    The district clerk’s request for an extension of time to file the clerk’s record is
GRANTED. The clerk’s record is due on June 10, 2016.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court